Name: Commission Regulation (EEC) No 876/92 of 6 April 1992 re-establishing the levying of customs duties on products of category 20 (order No 40.0200), originating in Bulgaria and Thailand, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  leather and textile industries
 Date Published: nan

 8 . 4. 92 Official Journal of the European Communities No L 93/11 COMMISSION REGULATION (EEC) No 876/92 of 6 April 1992 re-establishing the levying of customs duties on products of category 20 (order No 40.0200), originating in Bulgaria and Thailand, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply Whereas, in respect of products of category 20 (order No 40.0200), originating in Bulgaria and Thailand, the relevant ceilings amount to 39 and 232 tonnes respecti ­ vely ; Whereas on 27 February 1992 imports of the products in question into the Community, originating in Bulgaria and Thailand, a country covered by preferential tariff arrange ­ ments, reached and were charged against those ceilings ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Bulgaria and Thailand, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of textile products originating in developing countries ('), extended into 1992 by Council Regulation (EEC) No 3587/91 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1992, for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 11 April 1992 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in Bulgaria and Thailand : Order No Category (unit) CN code Description 40.0200 20 6302 21 00 Bed linen, other than knitted or crocheted (tonnes) 6302 22 90 6302 29 90 6302 31 10 6302 31 90 6302 32 90 6302 39 90 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 April 1992. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 370, 31 . 12. 1990, p. 39. (2) OJ No L 341 , 12. 12. 1991 , p. 1 . This Regulation was last amended by Council Regulation (EEC) No 282/92 (OJ No L 31 , 7. 2. 1992, p. 1 ).